NO. 12-10-00330-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
ANDREW J. BALL AND
KATHERINE    §                      APPEAL FROM THE
BROWN f/k/a KATHERINE BALL,
APPELLANTS
                                                                        
V.                                                                    §                      COUNTY
COURT AT LAW
                                                                        
 
SOUTHSIDE BANK,
APPELLEE                                                   §                      SMITH
COUNTY, TEXAS



                                    MEMORANDUM
OPINION
                                                                  PER
CURIAM
            Appellants
have filed an unopposed motion to dismiss this appeal.  In their motion,
Appellants state that they have reached a resolution of this dispute and no
longer wish to pursue the appeal.  Because Appellants have met the requirements
of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed.  
            Opinion delivered January 5, 2011.
            Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
                                                                    (PUBLISH)